451 F.2d 1025
ST. REGIS PAPER COMPANY, a New York corporation, Plaintiff-Appellee,v.TIMBER TRADERS, INC., a Washington corporation, Defendant-Appellant.
No. 26355.
United States Court of Appeals,Ninth Circuit.
Dec. 27, 1971.

Robert W. McKisson, Jr.  (argued), Wayne C. Booth, of Beresford & Booth, Seattle, Wash., for defendant-appellant.
James F. Henriot (argued), of Eisenhower, Carlson, Newlands, Reha & Sinnitt, Tacoma, Wash., for plaintiff-appellee.
Before MERRILL and DUNIWAY, Circuit Judges, and BELLONI, District Judge*.
PER CURIAM:


1
In this diversity case the only substantial question presented is whether the trial judge's findings of fact are clearly erroneous.  Rule 52(a) F.R.Civ.P. The trial judge found against defendant's claims that the parties had orally agreed to modify a contract between them, or alternatively, that the plaintiff is estopped to deny that the contract was modified.  Our examination of the record convinces us that the findings are supported by substantial evidence and are not clearly erroneous.


2
Affirmed.



*
 Honorable Robert C. Belloni, United States District Judge, District of Oregon, sitting by designation